                                         Case 5:18-md-02827-EJD Document 321 Filed 04/30/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                               UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6                                        SAN JOSE DIVISION

                                   7
                                         IN RE: APPLE INC. DEVICE
                                   8     PERFORMANCE LITIGATION                          Case No. 5:18-md-02827-EJD

                                   9                                                     ORDER REFERRING MOTION TO
                                                                                         SPECIAL DISCOVERY MASTER
                                  10
                                                                                         Re: Dkt. Nos. 319, 320
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiffs have filed with the Court a Motion to Compel Compliance with Protective Order

                                  14   and an associated proposed order. Dkt. Nos. 319, 320. Pursuant to the Court’s Order Appointing

                                  15   Special Discovery Master, this Motion should be brought before the Special Discovery Master.

                                  16   Dkt. No. 188 ¶ 8. Accordingly, the Court refers the Motion to the Special Discovery Master and

                                  17   terminates Docket Number 319.

                                  18          IT IS SO ORDERED.

                                  19   Dated: April 30, 2019

                                  20                                                 ______________________________________
                                                                                     EDWARD J. DAVILA
                                  21                                                 United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   Case No.: 5:18-md-02827-EJD
                                       ORDER REFERRING MOTION TO SPECIAL DISCOVERY MASTER
                                                                         1
